Citation Nr: 0634516	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical spine 
injury, previously characterized as "residuals of head 
trauma."

2. Entitlement to service connection for thoracic and lumbar 
spine disabilities, previously characterized as "multiple 
injuries."

3.  Entitlement to service connection for headaches, to 
include consideration as being secondary to spine 
disabilities.  

4.  Entitlement to service connection for a psychiatric 
condition, to include consideration as being secondary to 
spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2002 by 
the Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

The issues of service connection for thoracic and lumbar 
spine disabilities, headaches, and a psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A cervical spine disability was not incurred in service and 
is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2002, the VA sent letters to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing VA 
examinations, and providing hearings.   

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that his cervical spine disability stems 
from an in-service parachute accident.  May 1978 service 
medical records report the veteran had low back pain due to 
parachute injury.  The veteran was noted to have slight 
general back tenderness, but was otherwise normal (full range 
of motion, +2 bilateral deep tendon reflexes, and negative 
straight leg raising).  He was assessed with contusions and 
lumbosacral strain.  A subsequent physical therapy consult 
assessed the veteran with low back pain and gluteal soreness, 
and the x-ray report was negative, noting no fracture in the 
thoracic or lumbosacral spine.  Service medical records 
contain no record of complaint, treatment, or diagnosis 
pertaining to the cervical spine, however, and the October 
1978 separation examination record reports normal findings as 
to the spine.  

Service connection for the cervical spine is not warranted.  
The initial complaint pertaining to the neck, or cervical 
spine, occurs in July 1999, over 20 years after separation 
from service, and the treatment record reports the veteran's 
history of injuring his neck on the job.  Subsequent records 
report the veteran's history of a cervical spine fusion after 
this accident, but there are no records of this surgery 
associated with the claims file, (and because the veteran has 
given multiple dates for the surgery, it is unclear when the 
surgery occurred and whether records are missing), and the 
claims file includes no current diagnosis pertaining to the 
cervical spine.  In sum, there were no in-service complaint 
or diagnosis of a cervical spine injury and, although there 
are medical records dating from 1988, there is no record of a 
cervical spine complaint until 1999, after the non-service 
related accident.  Based on the length of time between 
separation and the initial cervical spine complaint, the 
attribution of the 1999 neck injury to a post-service 
accident, and the lack of any evidence linking a cervical 
spine disability with service, service connection for a 
cervical spine disability is denied.

ORDER

Service connection for a cervical spine disability is denied.


REMAND

The claims for service connection for lumbar and thoracic 
spine disabilities need further development.  A February 2004 
VA medical record diagnoses the veteran with severe and 
chronic sacroiliac joint dysfunction, with concomitant 
chronic myofascial pain syndrome.  The examiner opines that, 
in his opinion, "the etiology is entirely consistent with a 
remote parachuting injury."  It is unclear from the record 
whether the diagnosis and opinion pertains to the lumbar and 
thoracic spine, however.  

In January 2005, the veteran underwent a VA examination, and 
the examination record reports the veteran's statement that 
he did not file a claim for service connection for the low 
back and that the low back pain resulted from his 1999 work 
accident and was not service-related.  Consequently, the VA 
examiner did not specify a diagnosis on the low back 
condition or give an etiology opinion.  

The veteran has not withdrawn his appeal, however, and his 
April 2006 hearing transcript indicates he testified that he 
has experienced low back problems since service.  In light of 
the 2004 opinion, and the veteran's testimony as to 
continuing symptoms between his current low back disability 
and service, a VA examination is needed to determine whether 
the veteran has current lumbar and thoracic spine 
disabilities and whether any such disability is related to 
service.  

Because the claims for service connection for headaches and a 
psychiatric condition are inextricably intertwined with the 
lumbar and thoracic spine claim, these issues are held in 
abeyance pending completion of the development discussed 
below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine whether the 
veteran has any lumbar or thoracic spine 
disabilities, and, if so, the examiner 
should state whether each diagnosis is at 
least as likely as not (a 50 percent or 
greater degree of probability) 
etiologically related to service, 
specifically the in-service parachuting 
accident.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

2.  If the veteran is service-connected 
for lumbar and thoracic spine 
disabilities, the veteran should be 
scheduled for a VA examination to 
determine whether he has a headache 
disorder.  If a headache disorder is 
diagnosed, the examiner should state 
whether the headache disorder is at least 
as likely as not (a 50 percent or greater 
degree of probability) etiologically 
related to either service or the service-
connected lumbar and thoracic spine 
disabilities.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

3.  If the veteran is service connected 
for lumbar and thoracic spine 
disabilities, the veteran should also be 
scheduled for a psychiatric examination 
to determine whether he has a current 
psychiatric disorder.  If a psychiatric 
disorder is diagnosed, the examiner 
should state whether the psychiatric 
disorder is at least as likely as not (a 
50 percent or greater degree of 
probability) etiologically related to 
either service or the service-connected 
lumbar and thoracic spine disabilities.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

4.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


